     Case 1:21-cr-00092-RJJ ECF No. 87, PageID.235 Filed 07/26/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


UNITED STATES OF AMERICA,

               Plaintiff,
                                                             Case No. 1:21-CR-92
v.
                                                             Hon. Robert J. Jonker
ELISHA VARY,

               Defendant.
                                       /


                            REPORT AND RECOMMENDATION

               Pursuant to W.D. Mich. LCrR 11.1 and upon a request of the district court, I

conducted a felony plea hearing in this matter on July 23, 2021, after receiving the written consent

of the defendant, the defendant's attorney, and the attorney for the government. These consents

were also placed on the record in open court.

               Defendant Elisha Vary is charged in Counts 1, 2, 4, 5, 6 and 7 of a multi-count

Indictment with conspiracy to commit interstate transportation and possession of stolen goods,

conspiracy to commit wire fraud, and wire fraud. On the basis of this record, I found that

defendant was competent to enter pleas of guilty and that his pleas were knowledgeable and

voluntary with a full understanding of each of the rights waived by the defendant, that the

defendant fully understood the nature of the charges and the consequences of his pleas, and that

the defendant's pleas had a sufficient basis in fact which contained all of the elements of the

offenses charged.

               There was no plea agreement in this case.

                                                 1
   Case 1:21-cr-00092-RJJ ECF No. 87, PageID.236 Filed 07/26/21 Page 2 of 2




               I accepted the pleas of guilty, subject to final acceptance of the plea by the District

Judge. I ordered the preparation of a presentence investigation report.

                                        Recommendation

               Based upon the foregoing, I respectfully recommend that the defendant's pleas of

guilty to Counts 1, 2, 4, 5, 6 and 7 of the Indictment be accepted, and that the Court adjudicate the

defendant guilty of those charges.



Dated: July 26, 2021                                          /s/ Ray Kent
                                                              United States Magistrate Judge



                                      NOTICE TO PARTIES

               You have the right to de novo review by the district judge of the foregoing findings.
Any application for review must be in writing, must specify the portions of the findings or
proceedings objected to, and must be filed and served no later than fourteen (l4) days after the plea
hearing. See W.D. Mich. LCrR 11.1(b). A failure to file timely objections may result in the
waiver of any further right to seek appellate review of the plea-taking procedure. See Thomas v.
Arn, 474 U.S. 140 (1985); Neuman v. Rivers, 125 F.3d 315, 322-23 (6th Cir.), cert. denied, 522
U.S. 1030 (1997); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
